Citation Nr: 0312813	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  98-09 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep disorder, 
depression and nervousness, including as due to an 
undiagnosed illness.

2.  Entitlement to service connection for shortness of 
breath, including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The case came before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma.  The veteran served in the Army, Army 
National Guard, and Army Reserves from 1956 to 1991, which 
includes some verified periods of active service from 
February 1956 to February 1958 and February 1961 to February 
1963, and a verified period of active service in Southwest 
Asia from January 1, 1991 to February 28, 1991.  The claim 
was remanded by the Board in July 2000 for additional 
development.  That development was completed to the extent 
possible, and the case is again before the Board for review.  

In March 2003, the Board issued a decision on other issues on 
appeal and undertook additional development of the issues of 
entitlement to service connection for a sleep disorder, 
depression and nervousness as due to undiagnosed illness and 
the issue of entitlement to service connection for shortness 
of breath due to undiagnosed illness pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  The Board then 
provided notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)


FINDINGS OF FACT

1.  There is competent medical opinion evidence which relates 
the veteran's sleep disorder, depression and nervousness, 
diagnosed as anxiety disorder, to his active service.

2.  There is competent medical opinion evidence which relates 
the veteran's shortness of breath, diagnosed as chronic 
obstructive pulmonary disease, to exposure to hazardous fumes 
during service in the Persian Gulf war.


CONCLUSIONS OF LAW

1.  A sleep disorder, depression and nervousness, diagnosed 
as anxiety disorder, was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 66 Fed. Reg. 56,614-15. (Nov. 9, 2001) (to be codified 
at 38 C.F.R. § 3.317(a)(1)(i)); 38 C.F.R. §§ 3.303 (2002).

2.  Shortness of breath, diagnosed as chronic obstructive 
pulmonary disease, was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 66 Fed. Reg. 56,614-15. (Nov. 9, 2001) (to be codified 
at 38 C.F.R. § 3.317(a)(1)(i)); 38 C.F.R. §§ 3.303, 3.306 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The Secretary is required to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by the Secretary.  See 38 
U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, No 01-997 (U.S. Vet. App. June 19, 2002).  The 
RO notified the veteran, in letters dated in December 2001 
and October 2002, of the need for evidence to complete his 
claims on the merits and of the VA's intent to assist the 
veteran in obtaining evidence.  The Secretary is also 
required to assist the veteran in the development of his 
claim.  See 38 U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, No 01-997 (U.S. Vet. App. June 
19, 2002).  The RO obtained additional pertinent evidence.  
Since the communications and actions by the VA meet the 
standard set forth by the VCAA, the Board finds that no 
further development is needed. 

II. Claims on Appeal

The veteran claims he suffers from sleep disorder, depression 
and nervousness, as well as shortness of breath, related to 
his Persian Gulf War service.  In this regard, in order to 
establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular injury or disease resulting in a current 
disability was incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  In 
addition, certain chronic diseases, may be presumed to have 
been incurred in service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

In addition, 38 U.S.C.A. § 1117, "The Persian Gulf War 
Benefits Act," authorized the Secretary of VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a prescribed presumptive period following such 
service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of 
Persian Gulf veterans. 38 C.F.R. § 3.317, as amended by 62 
Fed. Reg. 23, 139 (2001).  VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.

However, compensation shall not be paid under this section if 
any of the following is the case: there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

Relevant evidence includes service medical records, VA 
outpatient treatment notes and VA examination reports, as 
well as lay statements.  Service medical records are negative 
for diagnosis of either a respiratory disorder, or sleep 
disorder, depression, or related mental health diagnosis.  
Regarding shortness of breath, the Board-ordered VA 
examination for pulmonary disease was conducted in May 2003.  
The examiner reviewed the veteran's medical history and his 
complaints.  His examination yielded a diagnosis of chronic 
obstructive pulmonary disease (COPD).  The examiner noted 
that the veteran also had a long history of smoking and a one 
month history of inhaling smoke in the Gulf war.  The 
examiner opined that it was at least as likely as not that 
the COPD was related to the combination of smoking and 
exposure to smoke and fumes in the Gulf War.  It was thought 
to be probable that the already compromised lungs were 
aggravated by the smoke and fume exposure in the Gulf War as 
described by the veteran.

As to the claim for depression, sleep disorder and 
nervousness, the Board-ordered VA examination for mental 
disorder was conducted in May 2003.  The examiner reviewed 
the veteran's medical history and his complaints.  His 
examination yielded a diagnosis of anxiety disorder.  The 
examiner noted that the veteran's sleep problems, 
nervousness, and depression were related to the anxiety 
disorder.  Given the Gulf War experiences reported by the 
veteran, the examiner opined that it was at least as likely 
as not that this anxiety disorder was related to service.   

As the veteran's complaints have been attributed to known 
clinical diagnoses they are not undiagnosed illnesses within 
the meaning of pertinent regulations.  See 38 C.F.R. § 3.317.  
Thus, the Board will evaluate these claims on a direct 
service connection basis.  The Board notes that the veteran 
has consistently attributed what is now diagnosed as COPD and 
anxiety disorder to his time in the Persian Gulf.  The 
pertinent medical opinion evidence obtained by the Board 
indicates that it is at least as likely as not that these 
conditions are causally related to service.  The Board finds 
the evidence in favor of the claim to be credible, not 
inconsistent with the record, and uncontroverted.  Thus, the 
Board finds that the evidence is in equipoise as to whether 
or not the veteran's COPD and anxiety disorder are related to 
his Gulf war service.  

Because the evidence is evenly balanced for and against the 
claims, the benefit of the doubt has been considered.  That 
doctrine is for application in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.  Thus, service connection for 
COPD and anxiety disorder is warranted.


ORDER

Service connection for sleep disorder, depression and 
nervousness, characterized as anxiety disorder, is granted.

Service connection for chronic obstructive pulmonary disease 
is granted.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

